Citation Nr: 0207971	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  96-50 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral foot 
disabilities, including bilateral pes planus, exclusive of 
the veteran's service-connected residuals of fracture of the 
left fifth metatarsal. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty with the United States Navy 
from July 1977 to December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied service connection for 
bilateral pes planus.  In November 1998, the veteran withdrew 
his pending appeals for increased ratings for his service 
connected trochanteric bursitis of the right hip and low back 
pain.  A rating decision of January 2000 granted service 
connection for arthritis of the right shoulder with 
impingement syndrome, constituting a complete grant as to 
that appeal.  The Board limits its consideration herein the 
single remaining issue stated on the title page of this 
decision.  

This case was previously before the Board in June 1999, and 
was Remanded to the RO for additional development of the 
evidence, to include examination of the veteran's feet by a 
qualified examiner who has reviewed the veteran's complete 
claims folder, and an opinion as to whether any of the 
veteran's bilateral foot disabilities currently shown 
present, exclusive of his service-connected residuals of 
fracture of the left fifth metatarsal, preexisted service 
entry and, if so, whether any of such disabilities increased 
in severity during active service beyond the natural 
progression of the disorders.  The actions requested on 
remand have been satisfactorily completed, and the case is 
now before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  A bilateral foot disability, including pes planus, was 
not shown at the time of the veteran's examination and 
acceptance for service, and he is entitled to the presumption 
of soundness at entry.

3.  Bilateral pes planus was first demonstrated and diagnosed 
in April 1982, during the veteran's period of active service.  

4.  The veteran has no chronic bilateral foot disabilities 
exclusive of his service-connected residuals of fracture of 
the left fifth metatarsal and the bilateral pes planus for 
which service connection is granted in this decision.  


CONCLUSION OF LAW

Bilateral pes planus was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.102, 3.303(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

A medical history prepared by the veteran in connection with 
his service entrance examination denied any history of foot 
trouble.  His service entrance examination, conducted in July 
1977, disclosed no abnormalities of the feet.  In February 
and March 1979, the veteran was seen for an ingrown toenail 
of the left great toe.  On a May 1981 discharge and 
reenlistment examination, the veteran denied any history of 
foot trouble, and examination revealed that his feet were 
normal, bilaterally.  The veteran was referred for podiatry 
consultation in April 1982 due to complaints of bilateral pes 
planus with pain on standing, but no podiatrist was 
available, and no consultation report is contained in the 
service medical records.  In December 1982, he sprained his 
right ankle, while X-rays revealed no evidence of fracture, 
and his ankle was not casted.  A report of reenlistment 
examination, conducted in August 1984, shows that the veteran 
denied any history of foot trouble, and no abnormalities of 
the feet were shown on examination.  In August 1985, the 
veteran was seen for complaints of pain after twisting his 
right great toe.  Examination disclosed limitation of motion, 
edema, and point tenderness.  X-ray revealed no fracture or 
bony abnormalities of the right great toe.  On follow-up one 
week later, tenderness to palpation under the great toe was 
noted, but X-ray findings were noted to be negative.  The 
diagnosis was sprain of the large toe.  

The veteran's service medical records show that he was seen 
in February 1987 for complaints of left foot pain after 
jogging, and that he denied any previous injuries to his 
ankle or foot.  Examination disclosed tenderness to palpation 
in the lateral portion of the foot over the proximal fifth 
metatarsal, with a slight edema and diminished range of 
motion, but no neurological or circulatory symptoms.  He was 
noted to have pes planus (flat feet).  X-rays of the left 
foot revealed a non-displaced fracture of the proximal third 
of the left fifth metatarsal, and his left foot was casted. 
The veteran's cast became wet and was replaced on two 
occasions, and was removed in April 1987.  Subsequent X-rays 
of the left foot in April 1987 disclosed callus formation, 
and the fracture was shown to be healing in good alignment.  
In April 1987, no edema was noted, and the veteran complained 
of pain only on direct palpation over the left fifth 
metatarsal.  In May 1987, the veteran related that his left 
foot felt fine and was pain free, and no edema or erythema 
was found on examination.  X-rays of the left foot revealed 
good callus formation of the left fifth proximal metatarsal.  
In June 1987, the veteran's left foot was symptom-free, and 
he was returned to full duty.  A follow-up X-ray examination 
of the left foot in August 1988 revealed no bony 
abnormalities.  

On a separation medical examination in September 1989, the 
veteran cited a history of fracture of the left foot in 1986, 
with occasional pain at the fracture site.  The examiner 
noted that there were no sequela.  Examination disclosed that 
his feet were normal.  No further complaint, treatment, 
findings or diagnosis of a disorder of the feet were shown 
during the veteran's remaining period of active service.  At 
the time of his service separation examination in July 1994, 
the veteran denied any foot trouble, and the examiner noted 
that there were no sequela of a left foot fracture in 1987.  
A report of medical examination for service separation, 
conducted in July 1994, showed that his feet were normal.  

The veteran's original application for VA disability 
compensation benefit (VA form 21-526), received in January 
1995, sought service connection for several disabilities, 
including residuals of fracture of the left fifth metatarsal.  

A report of VA general medical examination, conducted in 
August 1995, cited the veteran's complaints of left foot 
pain, worse with walking, but noted that he had a normal 
gait.  Examination of the left foot revealed a full range of 
motion, and no rigidity, spasm, circulatory disturbance, 
swelling, or impairment of strength or mobility was shown in 
either foot.  X-rays of the left foot disclosed deformity of 
the base of the left fifth metatarsal consistent with an old 
healed fracture, as well as pointing of the edges of the bone 
at the head of the first metatarsal as well as the calcaneus 
and the superior aspect of the tarsal bones, thought 
secondary to early osteophytes.  The diagnosis was old healed 
fracture of the left fifth metatarsal.  

A rating decision of October 1995 granted service connection 
for residuals of fracture, left fifth metatarsal, evaluated 
as noncompensably disabling.  The veteran was notified of 
that determination, but failed to initiate an appeal and that 
decision became final after one year.  

Private treatment records of the veteran from M.B.W., MD, 
dated in March and September 1996, noted that on examination 
of the veteran in March 1996, he walked with a normal gait, 
that he could heel and toe walk, and that no abnormalities of 
the feet were found.  In September 1996, the reporting 
private physician noted that the veteran had bilateral pes 
planus, with no evidence of subtalar instability, and 
bilateral orthotic shoes were ordered to correct his 
bilateral pes planus.  

In October 1996, the veteran sought service connection for 
bilateral pes planus, noting that he had that condition while 
in active duty.  

A report of VA podiatry examination, conducted in January 
1997, noted the veteran's history of an inservice left foot 
fracture, cited his statement that he has had flat feet all 
his life, and recounted his complaints of cramps of both feet 
several times daily and left mid-foot pain one to two times a 
week.  Examination revealed that he had a normal gait, that 
he was able to heel-toe walk and hop on both feet without 
difficulty, and that there was no evidence of hallux valgus, 
no cock-up of the toes, no calluses or bunions, and no 
impairment of foot function.  He was found to have profound 
pes planus.  X-rays of the feet and ankles were negative, 
bilaterally.  The diagnoses were pes planus, left and right 
ankle and mid-foot pain possibly secondary to pes planus.  

A rating decision of June 1997 denied service connection for 
pes planus on the grounds that such condition preexisted 
service entry without aggravation during active service.  The 
veteran appealed that decision, and a Statement of the Case 
was issued in October 1997.  In his Substantive Appeal (VA 
Form 9), the veteran asserted that his bilateral pes planus 
was aggravated during active service due to physical training 
and standing watch, and requested a hearing before the Board 
in Washington, DC.  

A hearing was held in Washington, DC in May 1999 before the 
undersigned Member of the Board.  The veteran testified, in 
pertinent part, that he broke his left foot and his right 
great toe while on active duty; that his feet hurt on 
prolonged running or when standing watches; that he was told 
by a military physician during active service that he had 
bilateral pes planus; that he experienced swelling and 
cramping of the feet; and that those symptoms occurred on a 
regular basis after 1981.  He further testified that he was 
issued insoles at the VA podiatry clinic in sometime in 1997; 
that those insoles helped at times and other times did not; 
and that he had flat feet before service, but had never 
injured either foot prior to service entry.  The veteran's 
spouse testified in confirmation of his reports of foot pain 
while on active duty, noting that she had observed episodes 
of cramping of his feet.  

Based upon the testimony, the Board changed the 
characterization of the veteran's appeal from service 
connection for bilateral pes planus to service connection for 
bilateral foot disabilities, including bilateral pes planus, 
exclusive of the veteran's service-connected residuals of 
fracture of the left fifth metatarsal.  A transcript of the 
testimony is of record.  Medical evidence submitted into 
evidence at the veteran's hearing made no reference of a 
disability of the feet.  

In June 1999, the Board remanded the case to the RO for 
further development, to include examination of the veteran's 
feet by a qualified examiner who has reviewed the veteran's 
complete claims folder, and an opinion as to whether any of 
the veteran's bilateral foot disabilities currently shown 
present, exclusive of his service-connected residuals of 
fracture of the left fifth metatarsal, preexisted service 
entry and, if so, whether any of such disabilities increased 
in severity during active service beyond the natural 
progression of the disorders.  

A report of VA fee-basis podiatry examination, conducted in 
October 1999, cited the veteran's statement that he had 
"always " had flat feet; that while on active duty in 1986, 
his left foot became swollen, tender and painful after 
jogging; that an X-ray disclosed a fracture of the left fifth 
metatarsal bone; and that his left foot was casted and healed 
satisfactorily.  He related that he experienced problems with 
his feet after that injury, including pain in the dorsum of 
the left foot and dorsolaterally, radiating into the calf and 
medially into the left ankle, as well as pain on prolonged 
standing and difficulty on prolonged walking or running.  He 
further complained of pain in the right foot, depending on 
the type of activity and the shoes he wears; that he has 
episodes of foot discomfort with practically any standing, 
walking or wearing of any type of footwear; that he has been 
unable to find any footwear which is comfortable; and that 
corrective shoes have been issued but did not relieve his 
symptoms.  

The examiner cited his review of the veteran's service 
medical records, including the reports of inservice fracture 
of the left fifth metatarsal in February 1987; a sprain of 
the right ankle in December 1982, without fracture per X-
rays; and a sprain of the left [sic] great toe [in August 
1985], with negative X-rays; He further noted the report of 
VA examination of the veteran's feet in August 1995, with X-
rays showing an old, healed left fifth metatarsal fracture, 
and the report of VA podiatry examination in January 1997, 
citing the veteran's complaints and clinical finding of pes 
planus on examination.  No additional evidence of a foot 
injuries or complaints were noted in those records.  

Examination of the veteran's feet revealed no evidence of 
swelling or objective tenderness in either ankle, foot or 
subtalar area, no measurable atrophy of either calf, and his 
neurocirculatory status was normal in both feet.  Ankle 
dorsiflexion was full and complete from 0 to 20 degrees, 
bilaterally, while ankle plantar flexion was full and 
complete from 0 to 45 degrees, bilaterally, with full 
subtalar motion, normal ankle and knee reflexes, and a normal 
range of knee motion.  No abnormal skin callosities, 
breakdown or unusual shoe pattern was found, there was no 
swelling of either foot or ankle, and the veteran had a 
normal gait without a limp.  X-rays of both feet showed no 
evidence of acute abnormality, no significant arthritic 
changes, and evidence indicative of a fifth metatarsal shaft 
fracture which was fully healed and appeared to be of remote 
age.  The veteran was found to have bilateral pes planus, 
hypermobile.  

The examiner expressed the opinion that the veteran has a 
bilateral foot disorder that began before service entry and 
probably increased, to some degree, during service; that the 
increase in severity was not beyond the natural progression 
of that disorder; and that the fracture of the base of the 
left fifth metatarsal and his right ankle sprain, in all 
probability, did not result in any residual abnormality or 
symptomatology.  He further noted, in passing, that the 
veteran's complaints of foot pain and spasms and his pattern 
of symptomatology were not classic for symptoms associated 
with  symptomatic pes planus, although he did have foot 
symptoms and objective findings of pes planus.  

II.  Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)].  In this case, the record 
of the veteran's bilateral foot disability has been under 
development for several years.  The veteran has been provided 
information about the evidence and information necessary to 
substantiate his claim, and he has been made aware of the 
assistance VA will provide in obtaining such evidence.  In 
addition, the Board remanded the case to the RO in June 1997 
in order to obtain additional evidence and opinion concerning 
any bilateral foot disabilities found present.  He has been 
afforded VA examinations (or VA fee-basis examinations) in 
August 1995, in January 1987, and in October 1999, with 
discussion of the etiology of any bilateral foot disabilities 
found present, and has been appeared and offered testimony in 
support of his claim at a personal hearing held before the 
undersigned Member of the Board in May 1999.  As the claim 
under consideration will be decided entirely in the veteran's 
favor, no further development under the provisions of the 
notice and duty-to-assist requirements of the VCAA is 
necessary.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including arthritis, when manifested to a compensable degree 
within the initial post service year.  38 C.F.R. §§ 3.307, 
3.309(a) (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.304(b) (2001); Akins v. Derwinski,  1 
Vet. App. 228, 232 (1991);  Bagby v. Derwinski,  1 Vet. App. 
225 (1991).  The veteran's bilateral pes planus was not noted 
when examined and accepted for service, and he is entitled to 
the presumption of soundness at entry.  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of  organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c) (2001).  

While the foregoing regulation specifically provides that the 
types of clinical evidence listed will satisfy the 
requirement for "clear and unmistakable proof" without 
"additional or confirmatory evidence[,]" the Court has held 
that "[t]he Board must support its medical conclusions on 
the basis of independent medical evidence in the record or 
through adequate quotation from recognized treatises; it may 
not rely on its own unsubstantiated medical judgment."  
Crowe v. Brown, 7 Vet. App. 238, 244 (1994); Thurber v. 
Brown, 5 Vet. App. 119, 122 (1993); Hatlestad v. Derwinski, 3 
Vet. App. 213, 217 (1992) (Hatlestad II).  

The Court has further held that "the Board may not rely on a 
regulation [in this case 38 C.F.R. § 3.303(c)] as a 
substitute for the requirement that it rely on independent 
medical evidence . . . .  Without independent medical 
evidence in the record, the regulation, standing alone, does 
not support a finding that the appellant's condition 
preexisted service.  Paulson v. Brown, 7 Vet. App. 466, 469 
1995).  Further, "the burden is on VA to rebut the 
presumption [of soundness at entry] by producing clear and 
unmistakable evidence that the veteran's [disability] 
preexisted service and . . . if the government meets this 
requirement, that the condition was not aggravated by 
service."  Crowe, id. at 245; see Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).

The Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  If such testimony is not competent, it cannot be 
probative.  The Court has held, however, that a veteran's 
statements are competent as to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown,  7 Vet. 
App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. App. 398, 
405 (1995).  The Court has held that a diagnosis and an 
analysis of the etiology of the appellant's disability 
[service connection for heart disorder and hypertension] 
requires competent medical evidence and cannot be evidenced 
by the appellant's lay testimony.  Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996).  

The only evidence in this case which supports a belief that 
the veteran's bilateral pes planus preexisted service entry 
are the lay statements of the veteran on VA examination in 
January 1997, at his hearing held before the Board in May 
1999, and on VA fee-basis examination in October 1999.  The 
veteran's current bilateral pes planus was not noted on 
examination at service entry in July 1977, or while 
undergoing treatment for an ingrown toenail in February and 
March 1979, or on service medical examinations in May 1981 
and August 1984, when his feet were normal, or when examined 
for a right great toe sprain in August 1985.  In addition, in 
a report of medical history completed by the veteran in 
connection with his service entrance examination in July 
1977, and again on service medical examinations in May 1981 
and August 1984, the veteran denied any history of foot 
trouble. 

The Court has held that "[t]he appellant's account of a 
prior condition is . . . an inadequate basis upon which the 
Board could have concluded that he had a condition that 
preexisted service.  Paulson v. Brown,  6 Vet. App. 283, 286 
(1994).  Since rebutting the presumption of soundness at 
service entry requires that VA produce clear and unmistakable 
evidence that the veteran's disability preexisted service, 
and the only evidence advanced to show preexistence is the 
veteran's own lay assertions, the Board finds that the 
presumption of soundness at entry has not been rebutted.

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997);  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  Although the Board is obligated to consider hearing 
testimony, in evaluating such testimony it may consider such 
factors as self interest.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

The Court requires the Board to cite medical evidence in the 
record, and must provide a medical basis other than its own 
unsubstantiated medical conclusions or opinions to support 
its ultimate conclusions.  Hayes v. Brown,  9 Vet. App. 67 
(1996);  Smith v. Brown,  8 Vet. App. 546 (1996) (en banc);  
Cathell v. Brown,  8 Vet. App. 539 (1996);  Shipwash v. 
Brown,  8 Vet. App. 218 (1995).  The medical evidence 
contained in the record which supports the Board's finding 
that the veteran had no abnormalities of the feet at service 
entry are his service entrance examination in July 1977, and 
the absence of clinical findings of pes planus while the 
veteran was undergoing treatment for an ingrown toenail in 
February and March 1979, and on service medical examinations 
in May 1981 and in August 1984, when his feet were normal, or 
when examined for a right great toe sprain in August 1985.  

The report of VA fee-basis examination, conducted in October 
1999, shows that the examiner expressed the opinion that the 
veteran had a bilateral foot disorder that began before 
service entry.  No basis for that belief was stated, and the 
examiner did not point to any independent medical evidence or 
preservice clinical findings to support his belief that a 
bilateral foot disorder, including pes planus, existed prior 
to service entry.  The Board finds that the opinion expressed 
by the VA fee-basis examiner was based upon the history 
provided by the veteran, as the evidentiary record is devoid 
of clinical findings of a bilateral foot disorder, including 
pes planus, prior to April 1982, approximately five years 
following service entry.  

In view of the absence of any competent medical evidence or 
opinion rebutting the presumption of soundness at service 
entry, and the competent medical evidence first demonstrating 
and diagnosing bilateral pes planus in April 1982, during the 
veteran's period of active service, the Board finds that 
service connection for bilateral pes planus is warranted.  
Accordingly, service connection for bilateral pes planus is 
granted.

The Board finds, based upon the medical evidence and opinion 
cited above, that the veteran has no chronic bilateral foot 
disabilities exclusive of the veteran's service-connected 
residuals of fracture of the left fifth metatarsal and the 
bilateral pes planus for which service connection is granted 
in this decision.  The veteran did not suffer a fracture of 
the right great toe during active service in August 1985, as 
he appears to believe, but a mere sprain, and X-rays of his 
right great toe at the time of that injury disclosed no 
evidence of fracture or other bony abnormality.  Further, his 
subsequent service medical records and the reports of VA 
examinations (or VA fee-basis examinations) conducted in 
August 1995, in January 1987, and in October 1999 disclosed 
no symptomatic residuals of a right great toe sprain.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral pes planus is granted.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

